    Case 19-20133-tnw       Doc 46 Filed 07/23/19 Entered 07/24/19 08:33:32           Desc Main
                                   Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                               THE HONORABLE Tracey N. Wise




     IN RE:                                                          CASE NUMBER 19-20133
       Shannon Lee Perdue


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 07/23/2019                                                              TIME: 10:00

     ISSUE:
      35 05/30/2019         Objection to Claim Number 5 by Claimant TOYOTA MOTOR
                            CREDIT CORP.. , Filed by Shannon Lee Perdue. Hearing scheduled
                            for 7/23/2019 at 10:00 AM at Covington Courtroom. (Dennery, J.
                            Christian)

     DISPOSITION:
      Cont




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Tracey N. Wise
                                                   Bankruptcy Judge
                                                   Dated: Tuesday, July 23, 2019
                                                   (sms)
